Case 1:19-cv-02875-MKB-JRC Document 56 Filed 06/02/21 Page 1 of 2 PageID #: 778




               42 W. 38TH STREET, SUITE 1002, NEW YORK, NY 10018 | (646) 568-4280 | CONTACT@TS-FIRM.COM




         June 2, 2021

         Via ECF and Email

         To:      Jenny H. Kim
                  Chris L. Sprengle
                  Berg & Androphy
                  120 W. 45th Street, 38th Floor
                  New York, New York 10036

         Re:       Varn v. Orchestrade, Inc. et al., No. 1:19-cv-02875-MKB-JRC


 Dear Ms. Kim and Mr. Sprengle,

        As you know, we represent Plaintiffs Liam Varn and Gray Matter Inc. in the above-
 referenced action. We are writing to serve you with the following documents in opposition to
 Defendants’ motion for summary judgment:

     •    Thompson Declaration in Support, with annexed Exhibit A (unredacted);
     •    Plaintiffs’ Response to Defendants’ Local Rule 56.1 Statement of Undisputed Facts;
     •    Plaintiffs’ Memorandum of Law in Opposition.

 Pursuant to Judge Brodie’s Individual Rules, Section 3(D), Plaintiffs will refrain from filing
 these papers until the motion is fully briefed. Only a copy of this letter will be filed.



                                                      Sincerely,

                                                      ___________________
                                                      John J. Thompson, Esq.
                                                      THOMPSON & SKRABANEK, PLLC
                                                      42 W. 38th Street, Suite 1002,
                                                      New York, NY 10018
                                                      T: (646) 568-4280 ext. 701
Case 1:19-cv-02875-MKB-JRC Document 56 Filed 06/02/21 Page 2 of 2 PageID #: 779




                                    M: (206) 920-3018
                                    jt@ts-firm.com




                                       2
